          Case 1:20-cv-10753-LTS Document 25 Filed 04/21/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                      )
JERMAINE GONSALVES, and DEDRICK                      )
LINDSEY on behalf of themselves and all others       )
similarly situated,                                  )
                                                     )
                      Petitioners,                   )
                                                     )
               v.                                    )      Civil Action No. 20-10753-LTS
                                                     )
ANTONE MONIZ,                                        )
                                                     )
                      Respondent.                    )

                            RESPONDENT’S STATUS REPORT

       For its status report in the above matter (see Doc. # 5 ¶ 4), Respondent Antone Moniz,

Superintendent of the Plymouth County Correctional Facility (“Respondent”), by and through his

attorney, Andrew E. Lelling, United States Attorney for the District of Massachusetts, respectfully

incorporates herein and refers this Court to Respondent’s motion to dismiss papers (Doc. ## 22-

23) and Respondent’s opposition to Petitioners’ TRO motion (Doc. # 23), including the multiple

declarations submitted with those papers (including one declaration filed under seal, Exhibit E,

that contains medical information about Petitioners).

                                                     Respectfully submitted,

                                                     ANTONE MONIZ
                                                     Superintendent of the Plymouth
                                                     County Correctional Facility

                                                     By his attorneys,

                                                     ANDREW E. LELLING,
                                                     United States Attorney
         Case 1:20-cv-10753-LTS Document 25 Filed 04/21/20 Page 2 of 2



                                    By:   /s/ Jason C. Weida
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
Dated: April 21, 2020                     Jason.Weida@usdoj.gov
